Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims include a compound with an imidazolyl ring rather than a pyrazolyl ring that is present in the embodiments of the closest cited prior art (i.e., the Donner reference).  There is no motivation to modify the compounds cited in Donner to arrive at the claimed compounds.  As such, the instant claims are non-obvious in light thereof.
Claims 4-8, 76-78, and 86 are allowed.
Claims 1-3, 9-75, and 79-85 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JARED BARSKY/Primary Examiner, Art Unit 1628